     Case 2:20-cv-08911-JFW-AS Document 13 Filed 12/10/20 Page 1 of 2 Page ID #:64



 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   ED HULL,                                  Case No.: 2:20-cv-08911-JFW-AS
13               Plaintiff,                    Hon. John F. Walter
14       v.
15                                             ORDER FOR DISMISSAL WITH
     WINALL STATIONS, LLC, A                   PREJUDICE [12]
     CALIFORNIA LIMITED LIABILITY
16   COMPANY; AND DOES 1-10,
17                                             Action Filed: September 29, 2020
                 Defendants.                   Trial Date:   Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                               1
                                ORDER FOR DISMISSAL WITH PREJUDICE
Case 2:20-cv-08911-JFW-AS Document 13 Filed 12/10/20 Page 2 of 2 Page ID #:65
